HASTINGS, Senior Circuit Judge
(concurring).
I concur in the result reached by the majority in this case, as well as in the rationale of its decision, except as it cites and may be understood as relying upon Aetna Casualty and Surety Company v. Osborne-McMillan Elevator Company, 35 Wis.2d 517, 151 N.W.2d 113 (1967). Since this is a diversity case the substantive law of Illinois governs. My reading of applicable Illinois law leads me to conclude that Illinois has not presently extended the definition of “explosion” to meet the factual situation found in Aetna Casualty. In my view, there is nothing to indicate that the rationale of the Supreme Court of Wisconsin will be accepted by the courts of appeal in Illinois. My concern is that we leave no impression that it will be so accepted. That lies within the exclusive province of the courts of Illinois.